

	

		II

		109th CONGRESS

		1st Session

		S. 896

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To modify the optional method of computing

		  net earnings from self-employment.

	

	

		1.Short titleThis Act may be cited as the

			 Farmer Tax Fairness Act of

			 2005.

		2.Modification to

			 optional method of computing net earnings from self-employment

			(a)Amendments to

			 the Internal Revenue Code of 1986

				(1)In

			 generalThe matter following

			 paragraph (15) of section 1402(a) of the Internal Revenue Code of 1986 is

			 amended—

					(A)by striking $2,400 each

			 place it appears and inserting the upper limit, and

					(B)by striking $1,600 each

			 place it appears and inserting the lower limit.

					(2)DefinitionsSection 1402 of such Code is amended by

			 adding at the end the following new subsection:

					

						(l)Upper and lower

				limitsFor purposes of

				subsection (a)—

							(1)Lower

				limitThe lower limit for any

				taxable year is the sum of the amounts required under section 213(d) of the

				Social Security Act for a quarter of

				coverage in effect with respect to each calendar quarter ending with or within

				such taxable year.

							(2)Upper

				limitThe upper limit for any

				taxable year is the amount equal to 150 percent of the lower limit for such

				taxable

				year.

							.

				(b)Amendments to

			 the Social Security Act

				(1)In

			 generalThe matter following

			 paragraph (15) of section 211(a) of the Social

			 Security Act is amended—

					(A)by striking $2,400 each

			 place it appears and inserting the upper limit, and

					(B)by striking $1,600 each

			 place it appears and inserting the lower limit.

					(2)DefinitionsSection 211 of such Act is amended by

			 adding at the end the following new subsection:

					

						(k)Upper and lower limitsFor purposes of subsection (a)—

							(1)The lower limit for any taxable year is the

				sum of the amounts required under section 213(d) for a quarter of coverage in

				effect with respect to each calendar quarter ending with or within such taxable

				year.

							(2)The upper limit for any taxable year is the

				amount equal to 150 percent of the lower limit for such taxable

				year.

							.

				(3)Conforming

			 amendmentSection 212 of such

			 Act is amended—

					(A)in subsection (b), by striking

			 For and inserting Except as provided in subsection (c),

			 for; and

					(B)by adding at the end the following new

			 subsection:

						

							(c)For the purpose of determining average

				indexed monthly earnings, average monthly wage, and quarters of coverage in the

				case of any individual who elects the option described in clause (ii) or (iv)

				in the matter following section 211(a)(15) for any taxable year that does not

				begin with or during a particular calendar year and end with or during such

				year, the self-employment income of such individual deemed to be derived during

				such taxable year shall be allocated to the two calendar years, portions of

				which are included within such taxable year, in the same proportion to the

				total of such deemed self-employment income as the sum of the amounts

				applicable under section 213(d) for the calendar quarters ending with or within

				each such calendar year bears to the lower limit for such taxable year

				specified in section

				211(k)(1).

							.

					(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			

